internal_revenue_service date date number release date oro address uil department of the treasury tom martin drive room birmingham al taxpayer_identification_number form tax_year s ended person to contactlld number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status ifwe do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date ofthis letter unless a request for an extension oftime is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading ofthis letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v form 886-a rev janua name of taxpayer i org explanation of items schedule number or exhibit tax identification_number year period ended ein december 20xx legend org organization name xx date ein - ein whether or not the org continues to qualify for exemption under sec_501 c since it has not kept adequate_records to comply with revenue_ruling facts the org was granted exemption under sec_501 c of the internal_revenue_code the purpose of the club according to its articles of incorporation is to promote social and intellectual intercourse among its members to promote and conduct boating educational projects and for the purpose of promoting the foregoing objects this corporation shall have the right to acquire either by gift of purchase and to hold own sell mortgage or encumber in any manner lease and improve real_estate and personal_property for itself and others either as trustee or otherwise the facility owned by the organization is a club house and dock the facility is used by members but is also patronized by the general_public they have several annual and weekly events which non-members also attend at the time of the examination the organization did not have any records to distinguish how much of its income was received from members and how much was received from members since a social_club exempt under sec_501 c is required to maintain such records the lack of this documentation requires that all of income from the rental of the facility and sale of the inventory be treated as unrelated_business_income 20xx 20xx 20xx interest on savings and temporary cash investments non-member income total gross revenue percentage of non-exempt function income over total revenue sec_501 a states that an organization described in subsection c or d shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 concerning feeder organizations or sec_503 concerning organizations engaged in prohibited_transactions organizations exempt from federal taxes as described in sec_501 c include clubs organized for pleasure recreation and other non profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c -1 of the income_tax regulations relating to the requirements of exemption of such clubs under sec_501 a reads in part as follows a the exemption provided by sec_501 a for organizations described in sec_501 c applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if its net_earnings inures to form 886-a catalog number ow page__ publish no irs gov department of the treasury-internal revenue service form a rev date name of taxpayer i org explanation of items schedule number or exhibit tax identification_number year period ended ein december 20xx the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not and is not exempt under sec_501 a solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption prior to its amendment in sec_501 c required that social clubs be operated exclusively for pleasure recreation and other non-profitable purposes public law amended the exclusive provision to read substantially in order to allow a sec_501 c organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committee reports for public law further state a within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter does not represent more than percent of total receipts these percentages supersede those provided in revrul_71_17 1971_1_cb_683 b thus a social_club may receive investment_income up to the full percent of its gross_receipts if no income is received from non-members' use of club facilities c in addition the committee reports state that where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula d the senate report also indicates that even though gross_receipts from the general_public exceed this standard it does not necessarily establish that there is a nonexempt purpose a conclusion that there is a nonexempt purpose will be based on all the facts and circumstances including but not limited to the gross_receipts factor revrul_58_589 sets forth the criteria for exemption under sec_501 c of the code and provides that a club must have an established membership of individuals personal contacts and fellowship it also provides that while the regulations indicate that a club may lose its exemption if it makes its facilities available to the general_public this does not mean that any dealings with nonmembers will automatically cause a club to lose its exemption a club may receive some income from the general_public that is persons other than members and their bona_fide guests or permit the general_public to participate in its affairs provided that such participation is incidental to and in furtherance of the club's exempt purposes such dealings with the general_public and the receipt of income therefrom does not indicate the existence of a club purpose to make a profit and the income does not inure to club members revrul_66_149 provides that a social_club is not exempt from federal_income_tax as a organization described in sec_501 c of the code if it regularly derives a substantial part of its income from non-member sources such as for example dividends and interest on investments form 886-a catalog number ow page__ publish no irs gov department of the treasury-intemal revenue service form 886-a rev date name of taxpayer i org explanation of items schedule number or exhibit tax identification_number year period ended ein december 20xx revrul_68_119 provides that a club will not necessarily lose its exemption if it derives income from transactions with other than bona_fide members and their guests or if the general_public on occasion is permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general club purposes and the income therefrom does not inure to members revrul_60_324 provides that a social_club that made its social facilities available to the general_public through its member-sponsorship arrangement cannot be treated as being operated exclusively for pleasure recreation or other nonprofitable purposes and the club no longer qualified for exemption under c ofthe code revproc_71_17 sets forth guidelines for determining the effect of gross_receipts derived from nonmember use of a social club's facilities on exemption under sec_501 c and recordkeeping requirements revproc_71_17 requires sec_501 c organizations to substantiate the status of individuals that use the organization's facility as either member or non-member for groups of eight people or less the presumption is that the non-members in that party are guests of the member provided the member or the member's employer pays for such use of the facility for groups larger than eight persons the organization can substantiate the status of the non-members as guests if records are kept that show that seventy-five percent or more of the persons in such a group are members and that a member or the member's employer pays for such use of the facility in either of these circumstances described above the activities involving the individuals is considered to be an exempt social function carried on by the club and the income derived by the club for the entertainment of non-members as bona_fide guests of members is not unrelated_business_income however if the club fails to maintain these records and cannot show that the conditions set forth above have been met all such income derived by the club is assumed to be non-member income this income is subject_to taxation as unrelated_business_income and is not considered exempt_function_income taxpayer's position the taxpayer will have the opportunity to respond after receipt of this report government's position an organization exempt from federal income taxes as described in sec_501 c must meet the gross_receipts_test in order to maintain its exemption in order to meet the gross_receipts_test an organization can receive up to of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status within this amount not more than of the gross_receipts should be derived from the use of a social club's facilities or services by non-members revproc_71_17 governs the record keeping and substantiation requirements with respect to the use of the facilities of a sec_501 c social_club the org has acknowledged that it has failed to keep records with respect to the member or non-member status of the individuals who used the facilities because the club failed to maintain adequate_records to substantiate member from non member use of the facilities dollar_figure dollar_figure and dollar_figurein 20xx 20xx and 20xx respectively derived from program service revenue investment_income rental income and inventory sales is considered non-member income the non-member income accounts for approximately of the org's gross_income well above the maximum allowance from income outside the membership and maximum allowance of income from public use of the facilities the above information shows that the org fails the gross_receipts_test the organization fails the gross_receipts_test and does not receive substantially more than half or of its income from its membership therefore it is the government's position that the exempt status of the org should be revoked form 886-a catalog number ow page__ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer i org conclusion explanation of items i schedule number or exhibit tax identification_number year period ended ein december 20xx because the organization acknowledges that it is patronized by nonmembers but has not adequately maintained records to distinguish between the amount of income from members and the amount from non-members it is all deemed non-member income therefore the limits for receipt of unrelated_business_income for a c organization have been exceeded and revocation of its exempt status is being proposed effective january 20xx alternative issue in the alternative if the organization qualifies for exemption under sec_501 c should the actual net_income from nonmembers and other non-exempt activity income not be taxable as unrelated_business_income under sec_511 of the code facts the organization failed to file information and form 990-t exempt_organization unrelated_business_income_tax returns for the prior current and subsequent years prior to this examination the delinquent returns secured before all the examination issues were fully developed that led to the decision to propose revocation sec_511 of the code imposes a tax upon the unrelated_business_taxable_income of organizations exempt from federal_income_tax sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds of the use it makes of the profits derived to the exercise or performance by such organization of its exempt functions sec_513 provides that a trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods an activity does not lose its identity as trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex or other endeavors which may not be related to the exempt purposes of the organization sec_1_513-1 d of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than the production_of_income further it is substantially related for purposes other than the production_of_income further it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one for this relationship to exist the production or distribution of the goods or the performance of the service from which the gross_income is derived must contribute importantly to the accomplishment of the exempt purposes taxpayer position taxpayer has tentatively indicated that they do not agree with the examination findings they did not file a formal protest but did verbally state that they would not be signing form_6018 form 886-a catalog number ow page__ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer i org government position explanation of items schedule number or exhibit tax identification_number year period ended ein december 20xx the org failed to maintain records of member and non-member income as set forth in revproc_71_17 since there was non-member participation in the organization's activities all income from those activities has been classified and unrelated_business_income therefore it is clear from this examination that the organization has exceeded the percent legal limit and also not operated exclusively for its exempt_purpose it shows that the organization is not substantially supported by membership receipts as required under this code this represents inurement for the shareholders barred by sec_501 a revocation of exempt status is warranted conclusion the org no longer qualifies for exemption under sec_501 c of the internal_revenue_code as nonmember income has exceeded the threshold permitted by public law therefore your exempt status under sec_501 c of the internal_revenue_code should be revoked effective january 20xx should this revocation be upheld form_1120 must be filed starting with tax periods ending december 20xx through december 20xx our examination of your exempt_organization was primarily a compliance audit and such audit is conducted to verify your continued compliance with sec_501 c the board_of directors has a fiduciary responsibility to ensure full compliance of the sec_501 c form 886-a catalog number ow page__ publish no irs gov department of the treasury-intemal revenue service
